DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) filed on 12/10/2020 was considered and placed on the file of record by the examiner.
 
	
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-16 are rejected based on their dependency.
Claim 1 recites the limitation "image signal” that is initially described as “indicative a motion of the target object based on the generated detection signals”, and then changes the description of the “image signal” to two other image signals-
“a detection signal processing module operatively coupled to receive, from each one of the plurality of PERE, the corresponding generated detection signal at each of a plurality of temporally-spaced detection times, and to generate an image signal indicative of a motion of the target object based on the generated detection signals; 
a processor operatively coupled to receive, from the detection signal processing module, the image signals generated for each of the plurality of PERE; 
and, a data store operatively coupled to the processor and containing instructions that, when executed by the processor, cause the processor to perform operations to detect a jam state of the target object being transported by the conveyor system, wherein the operations comprise: 
the image signal at a first one of the detection times and the image signal at a second one of the detection times; 
(b) for each of the plurality of PERE, compare the image signal at the first detection time to the image signal at the second detection time”.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 is rejected based on its dependency.
Claim 19 is vague and indefinite because it is not clear whether the FDI values are compared to themselves or whether the FDI value is compared to a threshold value.  Also, it is not clear whether there is one target object sampled once or temporally sampled more than once-
“sampling of a target object by an optical imaging source provided with a plurality of temporally separated photoelectric receiving elements (PERE); 
determining, for each of the plurality of PERE, a frame differential image (FDI) value; 
comparing corresponding FDI values of the temporally separated pixel images; 
assessing whether or not the FDI values are less than a predetermined threshold value”.

Also, claim 19 recites the limitation “the temporally separated pixel images”. There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Adamietz et al. (US 6,927,385) in view of Fuhr (US 2014/0374569).

Regarding claim 17, Adamietz teaches a monitor system for non-contact motion detection comprising: a processor; an optical imaging source comprising a spatially distributed plurality of photoelectric receiving elements (PERE) and configured by the processor to detect motion; and a data store operatively coupled to the processor and containing instructions that, when executed by the processor (see col. 4 lines 7-15), cause the processor to perform operations comprising: 
(see figure 3-2, col. 4 lines 57-65, where Adamietz discusses comparing different receiver element values to a filtering threshold); 
determining, for each of the PERE, a frame differential image (FDI) value based on the comparisons (see figure 3-2, col. 4 lines 57-65, where Adamietz discusses determining the signals that satisfy the value threshold filter).
Adamietz does not expressly teach determining an amount of change based on an analysis of a difference between an FDI value at a first time and an FDI value at a second time; comparing the determined amount of change with a predetermined threshold; and generating a signal that indicates a jam state or a motion state based on the comparison.  However, Fuhr teaches determining an amount of change based on an analysis of a difference between an FDI value at a first time and an FDI value at a second time (see para. 0035, where Fuhr discusses detecting signals at least equal to a threshold intensity value; see para. 0049, where Fuhr comparison of a frequency selector output signal intensity at two or more distinct times).
	comparing the determined amount of change with a predetermined threshold (see para. 0049, where Fuhr discusses comparing comparison to a difference threshold); and 
generating a signal that indicates a jam state or a motion state based on the comparison (see figure 4, para. 0049, where Fuhr discusses video motion detection based on a difference threshold).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Adamietz with Fuhr to derive at the invention of claim 17.  The result would have been expected, routine, and predictable in order to perform reflected signal motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Adamietz in this manner in order to improve reflected signal motion .








18 is rejected under 35 U.S.C. 103 as being unpatentable over Adamietz et al. (US 6,927,385) in view of Fuhr (US 2014/0374569) in view of Shteinfeld et al. (US 9,477,220).

Regarding claim 18, Adamietz and Fuhr do not expressly teach further comprising an application specific integrated circuit (ASIC) comprising: an interface for connection to the processor, and circuitry for controlling operations of the processor.  However, Shteinfeld teaches further comprising an application specific integrated circuit (ASIC) comprising: an interface for connection to the processor, and circuitry for controlling operations of the processor (see figure 7, col. 4 lines 7-15, where Shteinfeld discusses a controller (e.g., a microcontroller, PIC controller, microprocessor, field programmable gate array, application specific integrated circuit, microcontroller integrated as a part of the distance sensor, or other logic means or combinations of the same) with programming or logic that receives a distance measurement).
 Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Adamietz and Fuhr with Shteinfeld to derive at the invention of claim 18.  The result would have been expected, routine, and predictable in order to perform reflected signal motion detection.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Adamietz and Fuhr in this manner in order to improve reflected signal motion detection by receiving minimum signals and comparing the difference of the signals to a threshold to properly identify motion. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Adamietz and Fuhr, while the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Myers et al. (US 2012/0327287) discusses correlating the measured values from the at least one first receiver at the first points in time with the spatial information derived from the at least one second receiver at the corresponding second points in time; and creating frames of a subject.

Chang et al. (US 2012/0312956) discusses identifying the signal function of time by comparing a predetermined threshold with signal levels of the reflected signals. 	 






Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663